AMENDMENT NO. 2 TO PURCHASE AGREEMENT

This Amendment No. 2 to Purchase Agreement (this “Amendment”), dated as of
March 28, 2013, is entered into by and among SPACE SYSTEMS/LORAL, LLC (formerly
called SPACE SYSTEMS/LORAL, INC.), a Delaware limited liability company (the
“Company”), LORAL SPACE & COMMUNICATIONS INC., a Delaware corporation (the
“Seller”), MACDONALD, DETTWILER AND ASSOCIATES LTD., a Canadian corporation
(“MDA”), and MDA COMMUNICATIONS HOLDINGS, INC., a Delaware corporation and a
wholly-owned subsidiary of MDA (“Purchaser” and, together with MDA and the
Company, the “Purchaser Parties”). Capitalized terms used in this Amendment but
not otherwise defined herein shall have the respective meanings ascribed to them
in the Purchase Agreement (as defined below).

RECITAL:

WHEREAS, the Company, the Seller, MDA and Purchaser entered into that certain
Purchase Agreement, dated as of June 26, 2012 which Purchase Agreement was
amended by Amendment No. 1 to the Purchase Agreement dated as of October 30,
2012 (as amended and in effect as of the date hereof, the “Purchase Agreement”);
and

WHEREAS, the parties to the Purchase Agreement desire to amend the Purchase
Agreement to change the Company’s Maximum Liability and, in connection
therewith, to extend the due date of the payment due to Loral pursuant to the
Land Note on March 31, 2013 to March 31, 2014, all as provided herein and in a
separate amendment to the Land Note;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants, and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:



1.   Covered Litigation.



  (a)   The Company’s Maximum Liability set forth in Schedule 10.8 and the
Company’s percentage of Covered Litigation Costs and Covered Litigation Damages,
shall be amended as set forth in Schedule 10.8A(a) to this Amendment.



  (b)   The parties to this Amendment shall make the payments set forth in
Schedule 10.8A(b) to this Amendment.



2.   Land Note.

On the date hereof, MDA shall deliver to Seller the amended and restated Land
Note, in the form of Exhibit A hereto, duly executed by MDA, which MDA
acknowledges is backed by the existing letter of guarantee issued and delivered
by the Royal Bank of Canada to Seller, a copy of which is attached as Exhibit B
hereto (the “Existing Letter of Guarantee”). As soon as reasonably practicable
following the date hereof, MDA shall deliver to Seller an amendment to the
Existing Letter of Guarantee issued by the Royal Bank of Canada expressly
acknowledging the amendment and restatement of the Land Note.



3.   Full Force and Effect.

Except as expressly modified by this Amendment, all of the terms, covenants,
agreements, conditions and other provisions of the Purchase Agreement shall
remain in full force and effect in accordance with their respective terms. This
Amendment shall not constitute an amendment or waiver of any provision of the
Purchase Agreement except as expressly set forth herein. Upon the execution and
delivery hereof, the Purchase Agreement shall thereupon be deemed to be amended
and supplemented as hereinabove set forth as fully and with the same effect as
if the amendments and supplements made hereby were originally set forth in the
Purchase Agreement, and this Amendment and the Purchase Agreement shall
henceforth be read, taken and construed as one and the same instrument, but such
amendments and supplements shall not operate so as to render invalid or improper
any action heretofore taken under the Purchase Agreement. As used in the
Purchase Agreement, the terms “this Agreement,” “herein,” “hereinafter,”
“hereto,” and words of similar import shall mean and refer to, from and after
the date of this Amendment, unless the context requires otherwise, the Purchase
Agreement as amended by this Amendment. For the avoidance of doubt, references
to the phrases “the date of this Agreement” or “the date hereof”, wherever used
in the Purchase Agreement, as amended by this Amendment, shall mean June 26,
2012. In the event of any inconsistency between this Amendment and the Purchase
Agreement with respect to the matter set forth herein, this Amendment shall take
precedence.



4.   Governing Law.

This Amendment, and all matters arising out of or relating to this Amendment and
the transactions contemplated hereby, including (a) its negotiation, execution,
and validity, and (b) any claim or cause of action, whether in contract, tort or
otherwise, shall be governed by, construed and interpreted in accordance with
the laws of the State of New York, without regard to the conflicts of law rules
and principles thereof.



5.   Counterpart.

This Amendment may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument. Each
counterpart may consist of a number of copies hereof each signed by less than
all, but together signed by all, of the parties hereto.

[remainder of page intentionally left blank]

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first above written.

LORAL SPACE & COMMUNICATIONS INC.

By: /s/ Avi Katz
Name: Avi Katz
Title: President, General Counsel and Secretary


SPACE SYSTEMS/LORAL, LLC

By: /s/ Daniel E. Friedmann
Name: Daniel E. Friedmann
Title: President and C.E.O.


MDA COMMUNICATIONS HOLDINGS, INC.

By: /s/ Daniel E. Friedmann
Name: Daniel E. Friedmann
Title: President and C.E.O.


MACDONALD, DETTWILER AND ASSOCIATES LTD.

By: /s/ Daniel E. Friedmann
Name: Daniel E. Friedmann
Title: President and C.E.O.


